COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of G.A.A.

Appellate case number:    01-12-01052-CV

Trial court case number: 1105565J

Trial court:              314th District Court of Harris County

         This appeal involves the termination of the parent-child relationship. Appellant’s brief
was due on December 22, 2012. No brief has been filed. Accordingly, appellant’s counsel
William Thursland is hereby ORDERED to file the brief in this appeal within 10 days of the
date of this order. Because this is a termination case, the Court is required to bring this appeal
to final disposition within 180 days of the date the notice of appeal was filed so far as reasonably
possible. See Tex. R. Jud. Admin. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app.
(West Supp. 2012). The brief is already nearly two weeks overdue. For this reason, no
extensions of time to file the brief will be granted. See TEX. R. APP. P. 38.6(d). If the brief is
not filed within 10 days of the date of this order, the appeal will be abated and remanded to the
trial court for an immediate determination regarding whether a new attorney should be appointed
to represent appellant in this appeal.

       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: January 11, 2013